ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Huffman Equipment Rental & Contracting, Inc. )    ASBCA No. 62225
                                             )
Under Contract No. W912P4-18-C-0015          )

APPEARANCE FOR THE APPELLANT:                      Jeffrey M. Gallant, Esq.
                                                    Clark Hill PLC
                                                    Detroit, MI

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Kimberly A. Rowles, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Buffalo

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: July 6, 2020




                                                 DAVID D’ALESSANDRIS
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62225, Appeal of Huffman
Equipment Rental & Contracting, Inc., rendered in conformance with the Board’s
Charter.

      Dated: July 7, 2020




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2